Title: From Thomas Jefferson to Ryland Randolph, 24 April 1808
From: Jefferson, Thomas
To: Randolph, Ryland


                  
                     Sir 
                     
                     Washington Apr. 24. 08.
                  
                  The office of Surveyor & Collector for the port of Richmond having become vacant, it occurred that being in the part of the country where you have chiefly resided it might perhaps be acceptable to you. it’s emoluments are indeed very small (not exceeding I believe 400. D.) but I believe the trouble it gives is small in proportion. as there was not an opportunity of consulting you the commission was made out without that, as it would be free for your acceptance or declining. I salute you with esteem. 
                  
                     Th: Jefferson 
                     
                  
               